Case: 1:17-cv-02669-SO Doc #: 24 Filed: 04/22/19 1 of 1. PageID #: 142




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


WILLIAM MARSHALL,                               )       Case No.: 1:17 CV 2669
                                                )
        Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                )
        v.                                      )
                                                )
CUYAHOGA METROPOLITAN                           )
HOUSING AUTHORITY, et al.,                      )
                                                )
        Defendants                              )       STATUS CONFERENCE ORDER


        The court held a telephonic status conference on April 18, 2019, at 3:30 p.m. regarding

Plaintiff’s efforts to obtain representation in light of his former counsel’s inability to represent him.

The Plaintiff, Mr. Marshall, was present, along with counsel for the Defendants. Mr. Marshall

indicated that he had obtained the files from his case from the office of his former attorney, but he

was still having difficulty obtaining counsel. Therefore, the court will allow Mr. Marshall until

May 15, 2019, to obtain counsel and for his new counsel to enter an appearance with the court.

Furthermore, the court will hold a telephonic status conference on May 15, 2019, at 10:00 a.m. with

Mr. Marshall and counsel for Defendants to discuss how to proceed in this case. If Mr. Marshall has

obtained counsel by May 15, 2019, his new attorney shall attend the conference on his behalf. Dial-in

information for the telephonic status conference will be sent separately.

        IT IS SO ORDERED.

                                                        /S/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE

April 22, 2019
